HERSEY, Chief Judge.
We grant certiorari and quash the order of the circuit court dismissing petitioner’s appeal from an order of the county court. Respondent, Adams, filed suit in county court to evict petitioner, his tenant, for failing to pay rent. Petitioner interposed various defenses and prayed for judgment in her favor, attorney’s fees, costs and “such other relief as the Court deems proper.” Ultimately, a default was entered against petitioner for failure to comply with section 83.60(2), Florida Statutes (1985). She was evicted and the premises rerented.
Petitioner’s appeal in the circuit court was dismissed on the basis that, no stay having been procured and the premises having been rerented as a consequence, the appeal was moot.
It is well established that a party is not required to obtain a stay in order to appeal an adverse judgment. Ronette Communications Corp. v. Lopez, 475 So.2d 1360 (Fla. 5th DCA 1985); See also Green v. Green, 254 So.2d 802 (Fla. 3d DCA 1971), writ discharged, 264 So.2d 838 (Fla.1972). While the remedy initially sought by petitioner is apparently no longer available, her demand for “other relief” makes a money judgment for damages a form of alternative relief that would be available should she prevail on the merits.
Finding that the order under review constituted a departure from the essential requirements of law for which there is no adequate relief upon plenary appeal, we grant the petition, issue the writ and quash the order.
CERTIORARI GRANTED; ORDER QUASHED.
ANSTEAD and GLICKSTEIN, JJ., concur.